 

Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is dated as of January 1, 2009 and
is entered into by and between JAMES HUFFINES (“Executive”) and PLAINSCAPITAL
CORPORATION, a Texas corporation (“PlainsCapital”), on behalf of itself and all
of its subsidiaries (collectively “Employer”). As an inducement to continuing to
render services and superior performance to Employer, Executive and Employer
agree as follows:

 

1. Employment. Upon the terms and subject to the conditions contained in this
Agreement, Executive agrees to provide full-time services for Employer during
the term of this Agreement. Executive agrees to devote his best efforts to the
business of Employer, and shall perform his duties in a diligent, trustworthy
and business-like manner, all for the purpose of advancing the business of
Employer; provided that nothing herein shall prevent Executive from devoting
such time to his personal investments or serving on the board of directors or
trustees of any business corporation or charitable organization, or engaging in
other charitable or community activities, so long as such service and activities
do not materially interfere with the performance of Executive’s duties hereunder
or otherwise conflict with Sections 13 through 15 hereof.

 

2. Duties. The duties of Executive shall be those duties which can reasonably be
expected to be performed by a person with the title of Senior Executive Vice
President and President, PlainsCapital Securities and Assets reporting directly
to the Chief Executive Officer of PlainsCapital (the “CEO”). Executive also has
responsibility as Central and South Texas Region Chairman of a major financial
organization reporting directly to President, PlainsCapital Bank. Executive’s
duties may, from time to time, be changed or modified at the discretion of the
CEO so long as they remain consistent with those duties which can reasonably be
expected to be performed by a person with the title of Senior Executive Vice
President; President, PlainsCapital Securities and Assets; and Central and South
Texas Region Chairman of a major financial organization.

 

3. Salary and Benefits.

 

  (a) Base Salary. Employer shall, during the term of this Agreement, pay
Executive an annual base salary of Three Hundred Ten Thousand Dollars
($310,000,000). Such salary shall be paid in semi-monthly installments less
applicable withholding and salary deductions. Base salary shall be reviewed and
adjusted at least annually, but may not be reduced, except as otherwise provided
by Section 17 below.

 

  (b) Bonus. Executive shall be eligible to receive an annual bonus for each
year ending during the term of this Agreement as shall be determined by the
Board of Directors of Employer (the “Board”); provided, however, subject to
Section 17 below, that the annual bonus for any given year shall not be less
than the average annual bonus paid to Executive, by Employer or its predecessor
entity, in respect of the three (3) calendar years immediately preceding the
year of such bonus. Executive’s bonus shall be paid on or before March 15 of the
year following the year for which the bonus is payable.

 

Employment Agreement   



--------------------------------------------------------------------------------

 

  (c) Restricted Stock Grant. As soon as administratively possible following the
date of this Agreement, Executive shall receive a grant of ten thousand
(10,000) shares of restricted common stock of PlainsCapital (the “Restricted
Stock”). The Restricted Stock shall be subject to the terms and conditions of a
restricted stock award agreement between Executive and PlainsCapital, which
shall include, without limitation, the following terms: (i) vesting of the
Restricted Stock equally over seven (7) years, beginning on the first
anniversary of the date of grant (subject to early termination or forfeiture in
accordance with the terms of the award agreement); (ii) immediate vesting of all
unvested shares of Restricted Stock upon the occurrence of a “change in control”
or an “initial public listing” (each as defined in the applicable award
agreement); and (iii) in the event Executive violates any of the provisions of
Section 13, 14, or 15 below, (x) immediate forfeiture of any unvested shares of
Restricted Stock; (y) immediate forfeiture of any shares of Restricted Stock
that vested within the 180-day period preceding such event that are still held
by Executive; and (z) immediate payment by Executive to PlainsCapital of any
gain that Executive realized on the sale of any vested shares of Restricted
Stock that were sold by Executive within the 180-day period preceding or the one
year period following the date of such violation. Executive agrees to execute
any documents requested by PlainsCapital in connection with the grant of the
Restricted Stock pursuant to this Section 3(c).

 

  (d) Reimbursement of Expenses. Employer shall reimburse Executive for all
out-of –pocket expenses incurred by Executive in the course of his duties, in
accordance with normal policies. Executive shall be required to submit to
Employer appropriate documentation supporting such out-of-pocket expenses as a
prerequisite to reimbursement in accordance with normal policies.

 

  (e) Executive Benefits. Executive shall be entitled to participate in the
employee benefit programs generally available to employees of Employer and to
all normal perquisites provided to similarly situated employees of Employer.

 

  (f) Country Club/Luncheon Club Membership. During the term of this Agreement
and except as otherwise provided by Section 17 below, Employer shall either
provide Executive with reasonable access to a country club or luncheon club for
business use or Employer shall reimburse Executive for the dues and reasonable
expenses associated with a country club or luncheon club membership, provided
Executive submits appropriate documentation supporting such dues and expenses to
Employer in accordance with Employer’s normal policies.

 

Employment Agreement    Page 2



--------------------------------------------------------------------------------

 

  (g) Automobile Allowance. Subject to the provisions of Section 17 below,
Employer shall provide Executive with an automobile allowance of Two Thousand
Dollars ($2,000.00) per month to cover the monthly costs associated with the
leasing or purchasing of an automobile (including, without limitation, gas,
insurance, registration, repairs and maintenance expenses).

 

  (h) Benefits Not in Lieu of Compensation. No benefit or perquisite provided to
Executive shall be deemed to be in lieu of base salary or other compensation.

 

4.

Term of Agreement. This Agreement shall become effective and binding immediately
upon its execution and shall remain in effect until December 31, 2010 or until
later termination if this Agreement is renewed under this Section 4. On
December 31, 2010, this Agreement shall be automatically renewed for an
additional one year term unless either Employer or Executive provides written
notice of election not to renew at least 90 days before such December 31st
renewal date. If this Agreement is so renewed, thereafter, on each successive
annual anniversary of the renewal date, this Agreement shall be automatically
renewed for an additional one year term unless either Employer or Executive
provides written notice of election not to renew at least 90 days before such
applicable renewal date. It is the intent of the parties hereto that certain
provisions of this Agreement, such as Sections 5(a)(ii), 10, 11, 12, 13, 14, 15
and 16, by their terms shall survive and remain effective after the termination
of this Agreement.

 

5. General Termination Provisions. Except as otherwise provided by Section 17
hereof, if Executive has a Termination of Employment during the term of this
Agreement, other than under the provisions of Section 6, then upon such
Termination of Employment and conditioned upon Executive’s execution of a
release in a form provided by Employer within forty-five (45) days following
such Termination of Employment, Employer will be liable to Executive for all
payments (if any) as described in Section 5, as follows:

 

  (a) Termination by Employer. Employer may terminate Executive’s employment and
this Agreement under this Section 5 only upon the occurrence of one or more of
the following events and under the conditions described below.

 

  (i) Termination For Cause. Employer may discharge Executive for Cause, and,
upon such Termination of Employment, this Agreement shall terminate immediately
and Executive shall be entitled to receive:

 

  (A) Executive’s base salary through the effective date of such Termination of
Employment at the annual rate in effect at the time Notice of Termination is
given, payable within ten (10) business days after the effective date of such
Termination of Employment;

 

  (B) any annual bonus fully earned as defined in the Bonus Plan but unpaid as
of the effective date of such Termination of Employment for any previously
completed fiscal year, payable within ten (10) business days after the effective
date of such Termination of Employment;

 

Employment Agreement    Page 3



--------------------------------------------------------------------------------

 

  (C) all earned and unpaid and/or vested, nonforfeitable amounts owing or
accrued at the effective date of such Termination of Employment under any
compensation and benefit plans, programs, and arrangements of Employer and its
affiliates in which Executive theretofore participated, payable in accordance
with the terms and conditions of the plans, programs, and arrangements (and
agreements and documents thereunder) pursuant to which such compensation and
benefits were granted or accrued; and

 

  (D) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Employer policy prior to the effective date of such
Termination of Employment (collectively, (A) through (D) above shall be the
“Accrued Amounts”).

 

  (ii) Termination Without Cause or Upon Termination after Non-Renewal. If
Employer shall discharge Executive without Cause (other than pursuant to a
Change in Control as described in Section 6) or if Employer shall give Executive
notice of its intention to not renew this Agreement pursuant to Section 4 and
within ninety (90) days after termination of this Agreement terminate Executive
without Cause, then upon such Termination of Employment, this Agreement shall
terminate immediately, if it has not already terminated, and conditioned upon
Executive’s execution of a release in a form provided by Employer within
forty-five (45) days following such Termination of Employment, and Executive
shall be entitled to receive:

 

  (A) the Accrued Amounts; and

 

  (B) a cash amount equal to one (1) times the sum of (i) the annual base salary
rate of Executive immediately prior to the effective date of such Termination of
Employment, and (ii) the average annual bonus paid to Executive in respect of
the three (3) calendar years immediately preceding the year of Termination of
Employment, payable in a lump sum payment within sixty (60) days of the
effective date of such Termination of Employment.

 

  (iii) Termination Because of Death or Disability. In the event of Executive’s
death or disability (within the meaning of Employer’s disability policy that is
in effect at the time of disability), upon such Termination of Employment, this
Agreement shall terminate immediately and Executive (or his estate) shall be
entitled to receive the Accrued Amounts.

 

Employment Agreement    Page 4



--------------------------------------------------------------------------------

 

  (b) Termination by Executive. Executive may voluntarily terminate this
Agreement at any time following its execution. If Executive shall voluntarily
terminate his employment for any reason, this Agreement shall terminate
immediately and Executive shall be entitled to receive the Accrued Amounts.

 

6. Termination Upon Change in Control.

 

  (a) Upon (x) the discharge of Executive by Employer without Cause within the
twenty-four (24) months immediately following, or the six (6) months immediately
preceding, a Change in Control; or (y) Executive’s Termination of Employment for
Good Reason within the twenty-four (24) months immediately following, or the six
(6) months immediately preceding, a Change in Control; then upon such
Termination of Employment, this Agreement shall terminate immediately, and
conditioned upon Executive’s execution of a release in a form provided by
Employer within forty-five (45) days following such Termination of Employment,
Executive shall be entitled to receive (except as otherwise provided by
Section 17 hereof):

 

  (i) the Accrued Amounts;

 

  (ii) a cash lump sum amount equal to three (3) times the sum of Executive’s
(A) annual rate of salary in effect immediately prior to the effective date of
such Termination of Employment or, if higher, the annual rate in effect
immediately prior to the Change in Control and (B) annual bonus paid or payable
with respect to the calendar year prior to the calendar year in which the
effective date of such Termination of Employment occurs or, if higher, the
average annual bonus paid or payable to Executive for the three (3) calendar
years preceding the calendar year in which the effective date of such
Termination of Employment occurs (such higher bonus amount, the “Annual Bonus
Amount”), payable within sixty (60) business days after the effective date of
such Termination of Employment (or, if later, the effective date of the Change
in Control);

 

  (iii) to the extent permitted by applicable law, inclusion in Employer’s
Welfare Plans as if Executive were still employed by Employer until the earlier
of two (2) years following the date of Termination of Employment of Executive,
or until Executive obtains eligibility under comparable employee plans from
another employer which, to the extent such benefits are otherwise taxable to
Executive, such benefits shall for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations and other
guidance issued thereunder (“Section 409A”) be provided as separate monthly
in-kind payments of those benefits, and to the extent those benefits are subject
to and not otherwise excepted from Section 409A, the provision of the in-kind
benefits during one calendar year shall not affect the in-kind benefits to be
provided in any other calendar year; and

 

Employment Agreement    Page 5



--------------------------------------------------------------------------------

 

  (iv) continuation of the average auto allowance received by Executive during
the twelve (12) month period immediately preceding the effective date of the
Termination of Employment until the earlier of two (2) years following the
termination of Executive, or until Executive receives an auto allowance from
another employer. Each payment of the auto allowance under this
Section 6(a)(iv), for purposes of Section 409A, shall be provided as a separate
monthly in-kind payment, and the provision of the auto allowance during one
calendar year shall not affect the payment of the auto-allowance to be provided
in any other calendar year; and

 

  (v) full vesting of all outstanding stock options then held by Executive, with
payment equal to the then difference between the option price and the current
fair market value of the stock as of the effective date of such Termination of
Employment in lieu of the right to exercise such options.

 

  (b) Anything in this Section 6 to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution made, or benefit
provided, by Employer to or for the benefit of Executive under Section 6(a)
(whether paid or payable or distributed or distributable or provided pursuant to
the terms hereof or otherwise) would constitute a “parachute payment” as defined
in Section 280G of the Code, then the benefits payable pursuant to Section 6(a)
shall be reduced so that the aggregate present value of all payments in the
nature of compensation to (or for the benefit of) Executive which are contingent
on a change of control (as defined in Section 280G(b)(2)(A) of the Code) is One
Dollar ($1.00) less than the amount which Executive could receive without being
considered to have received any parachute payment (the amount of this reduction
in the benefits payable is referred to herein as the “Excess Amount”). The
determination of the amount of any reduction required by this Section 6(b) shall
be made by an independent accounting firm selected by Employer, and such
determination shall be conclusive and binding on the parties hereto.

 

  (c) Notwithstanding the provisions of Section 6(b), if it is established,
pursuant to a final determination of a court or an Internal Revenue Service
proceeding which has been finally and conclusively resolved, that an Excess
Amount was received by Executive from Employer, then such Excess Amount shall be
deemed for all purposes to be a loan to Executive made on the date Executive
received the Excess Amount and Executive shall repay the Excess Amount to
Employer on demand (but no less than ten (10) days after written demand is
received by Executive) together with interest on the Excess Amount at the
“applicable Federal rate” (as defined in Section 1274(d) of the Code) from the
date of Executive’s receipt of such Excess Amount until the date of such
repayment.

 

Employment Agreement    Page 6



--------------------------------------------------------------------------------

 

  (d) Notwithstanding anything to the contrary contained herein, any amounts
payable to Executive pursuant to Section 6(a) shall be reduced by any amounts
previously received by Executive pursuant to Section 5 above.

 

7. Definitions.

 

  (a) Termination For Cause. “Cause” for termination shall mean that, prior to
any termination pursuant to Section 5(a)(i) hereof, Executive shall have
committed or caused:

 

  (i) an intentional act of fraud, embezzlement or theft in connection with his
duties or in the course of his employment with Employer;

 

  (ii) intentional wrongful damage to property of Employer;

 

  (iii) intentional wrongful disclosure of trade secrets or confidential
information of Employer;

 

  (iv) intentional violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final Cease and Desist Order;

 

  (v) intentional breach of fiduciary duty involving personal profit; or

 

  (vi) intentional action or inaction which causes material economic harm to
Employer;

provided, however, that none of the actions described in clauses (i) through
(vi) above shall constitute grounds for a “Cause” termination unless any such
act or actions shall have been determined by the Board to have been materially
harmful to Employer. For the purposes of this Agreement, no act or failure to
act on the part of Executive shall be deemed “intentional” unless done or
omitted to be done by Executive not in good faith and without reasonable belief
that his action or omission was in the best interest of Employer.

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters ( 3/4) of the Directors then in office at a
meeting of the Directors called and held for such purpose (after reasonable
notice to Executive and an opportunity for Executive, together with his counsel,
to be heard before the Directors), finding that in the good faith opinion of the
Directors, Executive had committed an act set forth above in this Section 7(a)
and specifying the particulars thereof in detail.

 

Employment Agreement    Page 7



--------------------------------------------------------------------------------

 

  (b) Change in Control. A “Change in Control” means and shall be deemed to have
occurred for purposes of this Agreement if and when any of the following occur:

 

  (i) PlainsCapital is merged or consolidated or reorganized into or with
another corporation or other legal person and as a result of such merger,
consolidation or reorganization less than fifty-one percent (51%) of the
combined voting power of the then-outstanding securities of such corporation or
person immediately after such transaction are held in the aggregate by the
holders of voting securities of Employer immediately prior to such transaction;

 

  (ii) PlainsCapital sells all or substantially all of its assets to any other
corporation or other legal person, with the exception that it will not be deemed
to be a Change in Control if PlainsCapital sells assets to an entity that,
immediately prior to such sale, held fifty-one percent (51%) of the combined
voting power of the then-outstanding voting securities in common with
PlainsCapital;

 

  (iii)

During any period of two (2) consecutive years, individuals who at the beginning
of any such period constitute the Directors of PlainsCapital cease for any
reason to constitute at least a majority thereof unless the election or the
nomination for election by PlainsCapital’s shareholders, of each Director of
PlainsCapital first elected during such period was approved by a vote of at
least two-thirds ( 2/3) of the Directors of PlainsCapital then still in office
who were Directors of PlainsCapital at the beginning of any such period; or

 

  (iv) any “person” or “group” (as defined in Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended) is or becomes the beneficial
owner, directly or indirectly, of more than fifty percent (50%) of the total
voting power of the voting stock of PlainsCapital (or any entity which controls
PlainsCapital), including by way of merger, consolidation, tender or exchange
offer or otherwise.

 

  (c) Good Reason. “Good Reason” shall mean:

 

  (i) Without his express written consent, the assignment to Executive of any
duties materially inconsistent with his positions, duties, responsibilities and
status with Employer as of the beginning of the current term or a significant
material diminishment in his titles or offices as in effect at the beginning of
the current term, or any removal of Executive from or any failures to re-elect
Executive to any of such positions, except in connection with the termination of
his employment for Cause or as a result of his disability (within the meaning of
Employer’s disability policy in effect at the time of the disability) or death,
or termination by Executive other than for Good Reason;

 

Employment Agreement    Page 8



--------------------------------------------------------------------------------

 

  (ii) A significant and material adverse diminishment in the nature or scope of
the authorities, powers, functions or duties attached to the position with which
Executive had immediately prior to the Change in Control or a reduction in
Executive’s aggregate base salary and bonus payable pursuant to Section 3
without the prior written consent of Executive;

 

  (iii) Employer shall relocate its principal executive offices or require
Executive to have as his principal location of work any location which is in
excess of fifty (50) miles from the location thereof immediately prior to a
Change in Control; or

 

  (iv) Any substantial and material breach of this Agreement by Employer.

With respect to any purported action (or failure to act) of Employer, Executive
shall only have Good Reason to terminate his employment if he has provided to
Employer a written notice describing what Executive believes is Good Reason
within ninety (90) days of such purported action (or failure to act) of Employer
and Employer has failed to cure such circumstance within thirty (30) days of
receipt of said notice from Executive.

 

  (d) Welfare Plans. “Welfare Plans” shall mean Employer’s medical, dental,
group life and long term disability plans.

 

  (e) Notice of Termination. “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and the termination date, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for Termination of Employment under the
provision so indicated. Any purported Termination of Employment by Employer or
by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 12 hereof.

 

  (f) Termination of Employment. “Termination of Employment” shall mean a
“separation from service” as such term is defined in the regulations issued
under Section 409A.

 

8. Governing Law. This Agreement is made and entered into in the State of Texas,
and the laws of Texas shall govern its validity and interpretation in the
performance by the parties of their respective duties and obligations.

 

9. Entire Agreement. This Agreement constitutes the entire agreement between the
parties concerning the employment of Executive, supersedes all prior
understandings and agreements between Executive and Employer, including, without
limitation, the Employment Agreement by and between Executive and Employer
dated April 2, 2001, and there are no representations, warranties or commitments
other than those in writing executed by all of the parties. This is an
integrated agreement. This Agreement may not be altered, modified, or amended
except by written instrument signed by the parties hereto. The failure of a
party to insist upon strict adherence to any term of this Agreement on any
occasion shall not be considered a waiver of such party’s rights or deprive such
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Agreement.

 

Employment Agreement    Page 9



--------------------------------------------------------------------------------

 

10. Arbitration.

 

  (a) Executive and Employer acknowledge and agree that any claim or controversy
arising out of or relating to this Agreement or the breach of this Agreement or
any other dispute arising out of or relating to the employment of Executive by
Employer, shall be settled by final and binding arbitration in the City of
Dallas, Texas, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association in effect on the date the claim or controversy
arises.

 

  (b) All claims or controversies subject to arbitration shall be submitted to
arbitration within six (6) months from the date the written notice of a request
for arbitration is effective. All claims or controversies shall be resolved by a
panel of three (3) arbitrators who are licensed to practice law in the State of
Texas and who are experienced in the arbitration of labor and employment
disputes. These arbitrators shall be selected in accordance with the Commercial
Arbitration Rules of the American Arbitration Association in effect at the time
the claim or controversy arises. Either party may request that the arbitration
proceeding be stenographically recorded by a Certified Shorthand Reporter. The
arbitrators shall issue a written decision with respect to all claims or
controversies within thirty (30) days from the date the claims or controversies
are submitted to arbitration. The parties shall be entitled to be represented by
legal counsel at any arbitration proceeding. Executive and Employer acknowledge
and agree that each party will bear fifty percent (50%) of the cost of the
arbitration proceeding. The parties shall be responsible for paying their own
attorneys’ fees, if any.

 

  (c) Employer and Executive acknowledge and agree that the arbitration
provisions in Sections 10(a) and 10(b) may be specifically enforced by either
party and submission to arbitration proceedings compelled by any court of
competent jurisdiction. Employer and Executive further acknowledge and agree
that the decision of the arbitrators may be specifically enforced by either
party in any court of competent jurisdiction.

 

  (d) Notwithstanding the arbitration provisions set forth above, Executive and
Employer acknowledge and agree that nothing in this Agreement shall be construed
to require the arbitration of any claim or controversy arising under the
NON-DISCLOSURE, THE NON-INTERFERENCE, AND THE NON-COMPETITION provisions set
forth at Sections 13 through 15 of this Agreement. These provisions shall be
enforceable by any court of competent jurisdiction and shall not be subject to
ARBITRATION pursuant to Sections 10(a)-(c). Executive and Employer further
acknowledge and agree that nothing in this Agreement shall be construed to
require arbitration of any claim for workers’ compensation benefits (although
any claims arising under Tex. Labor Code § 450.001 shall be subject to
arbitration) or unemployment compensation.

 

Employment Agreement    Page 10



--------------------------------------------------------------------------------

 

11.

Assistance in Litigation. Executive shall make himself available, upon the
request of Employer, to testify or otherwise assist in litigation, arbitration
or other disputes involving Employer, or any of its directors, officers,
employees, subsidiaries or parent corporations, during the term of this
Agreement and at any time following the termination of this Agreement. In the
event that Executive is requested to make himself available pursuant to this
Section 11 following his Termination of Employment with Employer, Employer shall
pay Executive for his time spent on such matters at a per diem rate equal to
 1/365 of his annual rate of base salary immediately prior to his Termination of
Employment. Additionally, Employer will reimburse Executive for reasonable
out-of-pocket expenses (including travel costs, lodging and meals) incurred in
connection with Executive’s assistance provided hereunder.

 

12. Notice. Any notice or communication required or permitted to be given to the
parties shall be delivered personally or sent by United States registered or
certified mail, postage prepaid and return receipt requested, and addressed or
delivered as follows, or to such other address as the party addressed may have
substituted by notice pursuant to this Section. Any notice given pursuant to
this Section 12 will be effective immediately upon delivery if delivered in
person or three (3) days after mailing deposited in the United States addressed
as set forth below:

 

  (a) If to Employer:

PlainsCapital Corporation

2911 Turtle Creek Blvd., Suite 700

Dallas, TX 75219

Attention: General Counsel

 

  (b) If to Executive:

James Huffines

PlainsCapital Corporation

2911 Turtle Creek Blvd., Suite 700

Dallas, TX 75219

 

13. Non-Disclosure of Confidential Information. Employer agrees to provide
Executive access to Employer’s Confidential Information, which information will
be necessary to Executive’s performance of the duties and responsibilities
contemplated herein. Executive acknowledges that such Confidential Information
is a valuable asset of the Employer and must be protected. Executive agrees that
during the term of this Agreement and thereafter, Executive will not disclose
any Confidential Information or data concerning the business, such as, its
plans, strategies, financial information or customers of Employer that will be
disclosed to Executive or acquired by Executive in confidence at any time during
the period of his employment.

 

Employment Agreement    Page 11



--------------------------------------------------------------------------------

 

  i. Upon termination, Executive will not remove physically, electronically or
in any other way any Confidential Information from premises owned, used or
leased by the Employer. Upon any termination of Executive’s employment, all
Confidential Information (including all copies) will be turned over immediately
to Executive’s supervisor or other designee at the Employer, and Executive shall
retain no copies, summaries or notes thereof.

 

  ii. Executive agrees that, during the course of Executive’s employment with
the Employer and after Executive ceases to be employed by Employer for any
reason, Executive will not, directly or indirectly, for Executive’s own or
another’s benefit, use, make known or divulge any Employer Confidential
Information.

 

14. Non-Interference. Executive covenants and agrees that, for a period of
twelve (12) months subsequent to the termination of this Agreement, whether such
termination occurs at the insistence of Employer or Executive, Executive shall
not recruit, hire or attempt to recruit or hire other employees, directly or by
assisting other employees of Employer, nor shall Executive contact or
communicate with any other employees of Employer for the purpose of inducing
other employees to terminate their employment with Employer. For purposes of
this covenant, “other employees” shall refer to employees who are still actively
employed by or doing business with Employer at the time of the attempted
recruiting or hiring.

 

15. Non-Competition. Ancillary to his promise to protect the Confidential
Information of Employer, Executive agrees that during the Term of this
Agreement, and for a period of one (1) year following his Termination of
Employment and the termination of this Agreement, Executive shall not engage or
invest in, own, manage, operate, finance, control, participate in the ownership,
management, operation, financing or control of, be employed by, associated with
or in any manner connected with, lend Executive’s name or any similar name to,
lend Executive’s credit to or render services or advice to any business that
provides services of investment banking, consumer banking, commercial banking,
financial advisory services, mortgage banking, residential mortgage brokerage,
commercial mortgage brokerage, equipment leasing, personal property leasing,
personal insurance, commercial insurance, title insurance or other financial
services of any type whatsoever anywhere within the state of Texas; provided,
however, Executive may purchase or otherwise acquire up to (but not more than)
one percent (1%) of any class of securities of any enterprise (but without
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934.

Executive further acknowledges that:

 

  (a) The services to be performed by Executive under this Agreement are of a
special, unique, unusual, extraordinary and intellectual character;

 

Employment Agreement    Page 12



--------------------------------------------------------------------------------

 

  (b) Employer’s business is statewide in scope and its products and services
are marketed throughout the state of Texas;

 

  (c) Employer competes with other businesses that are or could be located in
any part of the state of Texas; and

 

  (d) The provisions of this Section 15 are reasonable and necessary to protect
Employer’s business.

 

16. Injunctive Relief and Additional Remedy. Executive acknowledges that the
injury suffered by Employer as a result of a breach of Sections 13, 14 or 15 of
this Agreement would be irreparable and that an award of money damages to
Employer for such a breach would be an inadequate remedy. Consequently, Employer
shall have the right, in addition to any other rights it may have, to obtain
relief to restrain any breach or threatened breach or otherwise to specifically
enforce Sections 13, 14 and 15 of this Agreement, and Employer will not be
obligated to post bond or other security in seeking such relief. Without
limiting Employer’s rights under this Section 16 or any other remedies of
Employer, if Executive breaches the provisions of Section 13, 14 or 15, Employer
shall have the right to cease making payments otherwise due to Executive under
this Agreement.

 

17. Waiver Relating to Modification Upon Participation in the TARP. If at any
time during the term of this Agreement, the United States Department of Treasury
owns any debt or equity securities of PlainsCapital in connection with
PlainsCapital’s participation in the United States Department of the Treasury’s
TARP Capital Purchase Program, Employer may modify Executive’s compensation or
benefits, including without limitation, the compensation and benefits described
in Sections 3, 5, and 6, to the extent such modifications are required to comply
with the regulations issued by the Department of Treasury as published in the
Federal Register on October 20, 2008, and Executive waives any claims he may
have against the United States or Employer relating to or arising out of any
such modifications. Executive agrees and understands that this Section 17 may
require modification of the compensation, bonus, incentive and other benefit
plans, arrangements, policies and agreements (including so called “golden
parachute” agreements) that he has with Employer as they relate to the period
the United States Department of Treasury holds any equity or debt securities of
PlainsCapital acquired through the TARP Capital Purchase Program. The waiver
described in this Section 17 includes all claims Executive may have under the
laws of the United States or any state related to the requirements imposed by
the aforementioned regulation, including without limitation a claim for any
compensation or other payments Executive would receive, any challenge to the
process by which the regulation was adopted and any tort or constitutional claim
about the effect of these regulations on Executive’s employment relationship.
The parties agree that any modifications made to Executive’s compensation and
benefits pursuant to this Section 17 shall be of no further force or effect as
of the date such modifications are no longer required for purposes of complying
with the aforementioned regulations, and that Executive’s compensation and
benefits shall be returned to the level of compensation and benefits as in
effect immediately prior to the effective date of such modifications.

 

Employment Agreement    Page 13



--------------------------------------------------------------------------------

 

18. Binding Agreement and Successors. This Agreement shall inure to the benefit
of and be enforceable by Executive’s and Employer’s respective personal or legal
representatives, executors, administrators, assigns, successors, heirs,
distributees, devisees and legatees. If Executive should die while any amounts
would still be payable to him hereunder if he had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to his devisee, legatee or other designee, or, if there
be no such designee, to his estate. In the event of a Change in Control,
Employer shall require any successor (whether direct or indirect, by purchase,
merger consolidation or otherwise) to all or substantially all of the business
and/or assets of Employer, by agreement in form and substance satisfactory to
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that Employer would be required to perform it if
no such succession had taken place.

 

19. No Mitigation of Amounts Payable Hereunder. Executive shall not be required
to mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in this Agreement be reduced by any compensation earned by Executive as the
result of employment (not in violation of Section 15 of this Agreement) by
another employer after the date of termination or otherwise.

 

20. Captions. The captions of this Agreement are inserted for convenience and
are not part of the Agreement.

 

21. Severability. In case of any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any other respect, such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement. This Agreement shall be construed
as if such invalid, illegal or unenforceable provision had never been a part of
the Agreement and there shall be deemed substituted therefor such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by the applicable law.

 

22. Amendment. Except as otherwise provided herein, this Agreement may not be
amended or modified at any time except by a written instrument approved by the
Board, and executed by Employer and Executive. Any attempted amendment or
modification without such approval and execution shall be null and void ab
initio and of no effect. Notwithstanding the foregoing provisions of this
Section 22, the Board may change or modify this Agreement without Executive’s
consent or signature if the Board determines, in its sole discretion, that such
change or modification is necessary for purposes of compliance with or exemption
from the requirements of Section 409A.

 

23. No Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at any time.

 

Employment Agreement    Page 14



--------------------------------------------------------------------------------

 

24. Survival of Provisions. The covenants and agreements of the parties set
forth in Sections 8 through 19 are of a continuing nature and shall survive the
expiration, termination or cancellation of this Agreement, regardless of the
reason therefor.

 

25. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original.

 

26. Section 409A. In the event that it is reasonably determined by Employer or
Executive that, as a result of Section 409A, any of the payments that Executive
is entitled to under the terms of this Agreement or any nonqualified deferred
compensation plan (as defined under Section 409A) may not be made at the time
contemplated by the terms hereof or thereof, as the case may be, without causing
Executive to be subject to an income tax penalty and interest, Employer will
make such payment (with interest thereon) on the first day that would not result
in Executive incurring any tax liability under Section 409A. In addition, other
provisions of this Agreement or any other plan notwithstanding, Employer shall
have no right to accelerate any such payment or to make any such payment as the
result of an event if such payment would, as a result, be subject to the tax
imposed by Section 409A.

 

Executive:  

/s/ James Huffines

  James Huffines Date:  

December 18, 2008

PLAINSCAPITAL CORPORATION By:  

/s/ Alan B. White

  Alan White Its:  

Chief Executive Officer

Date:  

December 17, 2008

 

Employment Agreement    Page 15